Exhibit 10.107 May 25, 2007 SmarTire Systems Inc. 13151 Vanier Place, Suite 150 Richmond, British Columbia V6V 2J1 Re: Registration rights on financial instruments held by TAIB Bank, B.S.C. (“TAIB”), and Certain Wealth, Ltd (“Certain Wealth”) The following financial instruments are held by the entities identified below: Date of Instrument Financial Instrument Amount Held by October 31, 2006 10% convertible debenture $1.0 million TAIB October 31, 2006 10% convertible debenture $0.2 million Certain Wealth SmarTire Systems Inc. (the “Company”) is required pursuant to the registration rights agreement with TAIB and Certain Wealth to use its best efforts to have a registration statement on Form SB-2 declared effective with the SEC on or before January 29, 2007 for 150,000,000 shares of the Company’s common stock (“Registrable Securities”).The registration statement was not declared effective on or before January 29, 2007. TAIB and Certain Wealth each hereby agree that an Event of Default as defined in the financial instruments above and all related agreements referenced therein (the “Financial Instruments”) has not occurred as a result of the registration statement covering the Registrable Securities not being declared effective on or before January 29, 2007, and TAIB and Certain Wealth each hereby waive any and all of their rights under the applicable default provisions of the Financial Instruments affected by this noncompliance until June 15, 2007. Very truly yours, TAIB Bank, B.S.C. Certain Wealth Ltd /s/ Larry Chaleff /s/ Larry Chaleff By: Larry Chaleff By: Larry Chaleff Its: Authorized Person Its: Authorized Person
